DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 01 JULY 2020 has been considered.  Claims 1-20 are pending and considered on the merits below.  Claims 21-100 are cancelled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6-14 are rejected under 35 U.S.C. 102(b) as being anticipated by VILLEDA, S. A. et al. Nature Med. 20, 659–663 (2014). 
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the reference VILLEDA discloses a method for treating a recipient with a biological product obtained from at least one donor, abstract, exposure of an aged animal to young blood plasma, comprising: 
identifying a targeted level of gene expression of a first gene in a biological product to be transferred from at least one donor to a recipient, page 659, page 660, Figure 1c, treating the at least one donor to achieve the targeted level of gene expression of the first gene in the biological product, page 659, page 660, Figure 1; and transferring the biological product from the at least one donor to the recipient, abstract, page 659-661, plasma, Figure 1 and 2.  
Additional Disclosures Included are: Claim 2: wherein the method of claim 1, wherein the biological product is blood plasma, page 659-661, young blood plasma.; Claim 4: wherein the method of claim 1, wherein said at least one donor is exactly one donor, page 659-661, Figure 1 and 2.; Claim 6: wherein the method of claim 1, further comprising: selecting the at least one donor in accordance with the criteria that the at least one donor and the recipient are of the same sex, page 664, Animal models: male mice.; Claim 7: wherein the method of claim 1, further comprising: selecting the at least one donor in accordance with the criteria that the at least one donor and the recipient have an age difference A (in years), wherein A<5, ONLINE METHODS, Animal models and Plasma Collection.; Claim 8: wherein the method of claim 1, further comprising: selecting the at least one donor in accordance with the criteria that the at least one donor and the recipient have an age difference A (in years), wherein A <3, ONLINE METHODS, Animal models and Plasma Collection.; Claim 9: wherein the method of claim 1, further comprising: selecting the at least one donor in accordance with the criteria that the at least one donor and the recipient have an age difference A (in years), wherein A <1, page 659-661, including Figure 1 ONLINE METHODS, Animal models and Plasma Collection.; Claim 10: wherein the method of claim 1, further comprising: selecting the at least one donor in accordance with the criteria that the at least one donor and the recipient have an age difference A (in years), wherein A >10, page 659-661, including Figure 1 ONLINE METHODS, Animal models and Plasma Collection.; Claim 11: wherein the method of claim 1, further comprising: selecting the at least one donor in accordance with the criteria that the at least one donor and the recipient have an age difference A (in years), wherein A >15, page 659-661, including Figure 1 ONLINE METHODS, Animal models and Plasma Collection.; Claim 12: wherein the method of claim 1, further comprising: selecting the at least one donor in accordance with the criteria that the at least one donor and the recipient have an age difference A (in years), wherein A >20, page 659-661, including Figure 1 ONLINE METHODS, Animal models and Plasma Collection.; Claim 13: wherein the method of claim 1, further comprising: performing a genomic analysis on the recipient and on the at least one donor; identifying genomic features in the recipient and the at least one donor based on the genomic analyses; and selecting the at least one donor in accordance with the criteria that the identified genomic features in the recipient and the at least one donor match, page 659-660, including Figure 1.; and Claim 14: wherein the method of claim 1, further comprising: performing a genomic analysis on the recipient and on the at least one donor; identifying genomic features in the recipient and the at least one donor based on the genomic analyses; and selecting the at least one donor in accordance with the criteria that the recipient is missing genes that are present in the at least one donor, page 659-660, including Figure 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over VILLEDA, S. A. et al. Nature Med. 20, 659–663 (2014). 
Regarding Claim 3, the method of claim 1 is taught by VILLEDA, but is silent in regards to wherein the biological product is a human organ.  VILLEDA does teach that in both humans and mice, the hippocampus is particularly vulnerable to aging, exhibiting downregulation of plasticity-related genes, reduced spine density, decreased synaptic plasticity and impairments in associated cognitive functions, page 659.  Since humans and mice exhibit similar aging symptoms and VILLEDA also suggest studies in aged humans based off of the mice studies, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the study to a human organ to  reverse age-related impairments, page 663.  
Regarding Claim 5, the method of claim 1 is taught by the VILLEDA reference, but is silent in regards to at least one donor is a plurality of donors.  It would be obvious to one having ordinary skill in the art before the effective filing date to uses a plurality of donors since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced , In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and the more exposure to young blood could rejuvenate synaptic plasticity and improving cognitive function from a single young blood donor. 
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over VILLEDA, S. A. et al. Nature Med. 20, 659–663 (2014), and further in view of ISOBE, European Journal of Endocrinology, Volume 153: Issue 1, page 91-98, July 2005. 
Regarding Claims 15-20, the VILLEDA discloses the claimed invention, however, it silent in regards to a step of further comprising: selecting the at least one donor in accordance with the criteria that includes the presence of at least one gender specific hormone in the at least one donor.  
The ISOBE reference discloses a study to determine the association between aging and adiponectin level from the aspect of the influence of sex hormones in humans, abstract.  Adiponectin in know as  a plasma protein that was identified from a gene apM1, page 91, Introduction.  In the study the testosterone, free testosterone levels were measured in men and estrone and estradiol levels were measured in women, page 92-94 Results and Discussion.
It would be obvious to one having ordinary skill in the art before the effective filing date to further include selecting a donor in accordance with the criteria that includes the presence of at least one gender specific hormone in the at least one donor as ISOBE suggests that a decrease in sex hormones with aging might induce a gender difference in the process of elevation of plasma levels, page 95.  ISOBE discloses that both testosterone and estrogen inhibited the plasma protein, adiponectin, but the regulation by estrogen was weak and that by testosterone was strong, page 95.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conboy, I. M. et al. Nature 433, 760-764 (2005), discloses a method of parabiotic pairs between young (donor) and old ( recipient) mice, exposing the old mice to factors present in the young mice.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797